Case 1:17-cr-00040-LJV-JJM Document 133 Filed 09/16/19

Date: 4 -lo-(4

Clerk Of U.S. District Court
U.S. Courthouse

2 Niagara Square

Buffalo, New York 14202-3350

 

RE: Russell v United States
Case Nos. 18-CR-40-V
17-CR-105-V

 

EMERGENCY NOTICE OF INQUIRY

Dear Clerk,

Page 1 of 4

On August 20, 2019. I mailed to you my "28 U.S.C. §2255-App-

lication." And the "Memorandum Of Law." I have not received any docu-

mentation in regards to said motion. Please notify me as soon as po-

ssible, as to the status of the above mentioned. Your time and consi-

deration are both very much appreciated.

Respectfully Submitted

o = LY ae

ao SS —_——

Lawrence Russell
¢ 27413-055/LC-90U

Federal Correctional Inst.
Butner-Medium II

Post Office Box 1500

Butner, North Carolina 27509-1500.
 
Case 1:17-cr-00040-LJV-JJM Document 133 Filed 09/16/19 Page 3 of 4

Date:

Clerk Of U.S District Court
US Courthouse

2 Niagara Square

Buffalo, New York 14202-3350

 

RE: Russell v United States
Case Nos. 18-CR-40-V
17-CR-105-V

NOTICE TO THE CLERK OF THE DISTRICT COURT
Dear Clerk,
Enclosed please find my "28 U.S.C. §2255-motion." Will you
notify me once you have received this documentation. Your time and

consideration are both very much appreciated.

Respectfully Submitted

 

Lawrence Russéll
#27413-055/LC-90U

‘Federal Correctional Inst.
Butner-Medium II

Post Office Box 1500

Butner, North Carolina 27509-1500.

 
Case 1:17-cr-00040-LJV-JJM Document 133 Filed 09/16/19 Page 4 of 4

 

= naan ae
Name:

RALERGH AWC DPS
Number: Research Triangle Region
Federal Correctional Institution 2 LL SEP 2019 PMS)
P.O. Box 1500
Butner, NC 27509

 
 

Clerk Of U.S. District Court
U.S. Courthouse

2 Niagara Square
Buffalo, New York 14202-3350:

-46
\0
1S Ck”
3 be ee BS Fiadegdfpbgen bia geg fesse afieghag phd jen ify iffy
